DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 07/03/2019 does not fully comply with the requirements of 37 CFR 1.98(b) because:  entry 4 under US Patents (8250730) appears to have an incorrect Patent Number. The Patent Number listed does not match the Name of Applicant, and is directed to a method and apparatus for disassembling display device.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/04/2021 is acknowledged.  The traversal is on the ground(s) that a search of the design footwear with a G-hook could cover the entire set of claims and therefore will not be a significant burden.  This is not found persuasive because the search is only part of the examination process. The examination of the application would be burdensome and longer, because the examiner would be required to apply art and rejections to the additional claims directed towards each different invention, including different non-prior art issues under 35 USC 101 and/or 35 USC 112.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector hook strap and wing connection strap must be shown or the feature(s) canceled from the claim(s). These elements are not labeled in the Drawings, so it is not clear exactly which elements in the Drawings represent the connector hook strap and wing connection strap. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0022 recites “thong strap 102” and “paracord 102”. However, the term ‘thong strap’ is also used for element 103 (see paragraphs 0020, 0030, 0032). It appears that the recitations of element 102 in paragraph 0022 should be labeled -corded toe lacing-, as in paragraph 0038, to maintain consistent language.   
.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitations “one end of the toe strap” and “a second end of the toe strap” in lines 12 and 13. It appears that either the first limitation should read --a first end of the toe strap--, or the second limitation should read --the other end of the toe strap-- (or similar language), to maintain consistent wording throughout the claim regarding the ends of the strap.
Claim 1 recites the limitations “one end of the wing hook strap” and “a second end of the wing hook strap” in lines 14 and 15. It appears that either the first limitation should read --a first end of the wing hook strap--, or the second limitation should read --the other end of the wing hook strap-- (or similar language), to maintain consistent wording throughout the claim regarding the ends of the strap.
Claim 1 recites the limitations “one end of the connector hook strap” and “a second end of the connector hook strap” in lines 18-20. It appears that either the first limitation should read --a first end of the connector hook strap--, or the second limitation should read --the other end of the connector hook strap-- (or similar language), to maintain consistent wording throughout the claim regarding the ends of the strap.
Claim 1 recites the limitations “one end of the wing connection strap” and “a second end of the wing connection strap” in lines 22-23. It appears that either the first limitation should read --a first end of the wing connection strap--, or the second limitation should read --the other end of the wing connection strap-- (or similar language), to maintain consistent wording throughout the claim regarding the ends of the strap.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation “the paracord loop is made of metal” in lines 1-2. It is not clear how a loop made of paracord (a nylon rope) can be made of metal.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 fails to further limit the subject matter of the claim upon which it depends. The term “paracord loop” already indicates that the loop is made of paracord, and therefore the limitation of claim 8 does not further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-6 and 9 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest a sandal having the combination of features claimed that includes one sole hole near a toe of the sole, a first end of a toe lacing fixed at the sole hole, said toe lacing forming a loop for connection to a toe strap, and returning to and fixed at the sole hole as a second end of the toe lacing; the toe strap connected to a paracord loop at one end of the toe strap and to the toe lacing loop on a second end of the toe strap; a wing hook strap affixed to the interior sole wing on one end of the wing hook strap and to the paracord loop on a second end of the wing hook strap, wherein the wing hook strap includes a first G-hook that hooks into one of a first plurality of hook pockets; a connector hook strap connected to the paracord loop on one end of the connector hook strap and to a mechanical connection device on a second end of the connector hook strap; a wing connection strap connected through the mechanical connection device on one end of the wing connection strap and to the exterior sole wing on a second end of the wing connection strap; and a heel strap connected 
Aguerre (US 6,237,250) teaches a sandal having a sole, exterior and interior sole wings, a mechanical ring on the exterior sole wing, a loop, a toe strap, wing straps, and a heel strap. However, Aguerre does not specifically disclose a toe lacing loop, the toe strap connected to the toe lacing loop; a wing hook strap affixed to the interior sole wing on one end of the wing hook strap and to the paracord loop on a second end of the wing hook strap, wherein the wing hook strap includes a first G-hook that hooks into one of a first plurality of hook pockets; a connector hook strap connected to the paracord loop on one end of the connector hook strap and to a mechanical connection device on a second end of the connector hook strap; and a wing connection strap connected through the mechanical connection device on one end of the wing connection strap and to the exterior sole wing on a second end of the wing connection strap. To modify Aguerre to have the toe lacing loop, wing hook strap, connector hook strap, and wing connection strap as claimed would be impermissible hindsight reconstruction of Applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732